SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New discovery in post-salt of Marlim Sul, Campos Basin Rio de Janeiro, January 3 rd , 2013 – Petróleo Brasileiro S.A. – Petrobras announces the discovery of a new oil accumulation in a post-salt reservoir, in ultra-deep waters of Campos Basin. The discovery was made by well 4-MLS-105D-RJS, informally known as Mandarim, which is located in Marlim Sul field, 126 km off the coast of Rio de Janeiro state, at a water depth of 1,874 meters. The accumulation is located in Eocene-age arenaceous reservoirs at a depth of approximately 2,965 meters. Preliminary estimates indicate an oil column of 100 meters, with oil quality similar to the oil produced in Marlim field (13 to 16 degree API). Tests to evaluate the productivity of the reservoir are expected to be completed in 2013. The well is located next to the P-56 platform, which is currently in operation in Marlim Sul field, where production and flow structures are already in place. This will allow Petrobras to expedite its start up, which may take place in 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 3, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
